Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  January 20, 2015
                                                                                     Robert P. Young, Jr.,
                                                                                                 Chief Justice

  148927(48)                                                                         Stephen J. Markman
                                                                                         Mary Beth Kelly
                                                                                          Brian K. Zahra
  MATTHEW HELTON,                                                                 Bridget M. McCormack
          Plaintiff-Appellant,                                                          David F. Viviano
                                                                                   Richard H. Bernstein,
                                                             SC: 148927                               Justices
  v                                                          COA: 314857
                                                             Oakland CC Family Division:
  LISA MARIE BEAMAN and DOUGLAS                                    2012-798218-DP
  BEAMAN,
             Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of the plaintiff-appellant to extend the
  time for filing his brief on appeal is GRANTED. The brief submitted on January 12,
  2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 20, 2015